Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 3, 5-13, and 16-19 is indicated because the prior art of record does not show or suggest a control panel assembly, consisting of one of: i) the control panel assembly consists of a control panel having one single-input pre-set cooking time start button for initiating microwave generation at a pre-set cooking time, wherein the pre-set cooking time remains permanently associated with the one single-input pre-set cooking time start button over more than one cooking cycle and further wherein repeated pressing of the one single-input pre-set cooking time start button does not reset the pre-set cooking time or add cooking time to the initiated cooking cycle; or ii) a control panel having two single-input pre-set cooking time start buttons each for initiating microwave generation at pre-set cooking times, wherein the pre-set cooking times remain[[s]] permanently associated with each of the two single-input pre-set cooking time start buttons over more than one cooking cycle and wherein repeated pressing of the two single-input pre-set cooking time start buttons does not reset the pre-set cooking times or add cooking time to the initiated cooking cycle; further wherein the two single-input pre-set cooking time start buttons consist of a first single-input pre-set cooking time start button associated with a first pre-set cooking time and a second single-input pre-set cooking time start button associated with a second pre-set cooking time that is different from the first pre-set cooking time as recited in claims 1, 3, 5-13; and a control panel assembly consisting of one of: i) a control panel having a first start button arrangement including a single-input pre-set cooking time start button associated with a pre-set cooking time; or ii) a control panel having a second start button arrangement including a first pre-set cooking time single-input start button and a second pre-set cooking time single-input start button, wherein the first single-input pre-set cooking time start button is associated with a first pre-set cooking time, and wherein the second single-input pre-set cooking time start button is associated with a second pre-set cooking time that is different than the first pre-set cooking time as recited in claims 16-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 4, 2022